Citation Nr: 1223432	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a thoracic back disability.  

2.  Entitlement to service connection for residuals of lipomas of the right lower abdomen and right upper back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to December 1999.  

This appeal to the Board of Veterans' Appeals  (Board) arose from an October 2007 rating decision in which the RO denied service connection for left patellar injury, a thoracic back disability, and residuals of lipomas of the right lower abdomen and right upper back.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2009.  

In a March 2009 rating decision, the RO granted service connection for left patellar injury, representing a full grant of the benefit sought with respect to that claim.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran contends that he has a thoracic back disability and residuals of lipomas of the right lower abdomen and right upper back related to his period of service.  Specifically, he alleges that he injured his back during his period of service.  He also contends that although his upper back lipoma was removed during his period of service, he had a lower abdomen lipoma in service that was never removed.

Service treatment records reflect that in May 1999, the Veteran complained of having mid back pain for 2 days after some heavy lifting of a desk.  He also reported numbness and tingling to the fingers.  After examination, the Veteran was diagnosed with mild back strain and rule out nerve compression/fracture.  In a June 1999 treatment record, the Veteran reported worsening tenderness on the left side of his back a week after he lifted the desk.  He was diagnosed with probable muscle tear.  Later that month, the Veteran attended back school to learn about spinal anatomy, mechanisms of back injuries, back injury prevention, back exercises, principles of aerobic exercise, and principles for sitting, lifting, and rest.  

During the October 1999 separation examination, the Veteran reported recurrent back pain.  The examiner noted that the Veteran had been treated for a possible muscle tear in the back, but found that it was improved and not considered disabling.  The examiner also indicated that the Veteran had a lipoma on his right lower abdomen and one on his right upper back.  The lipomas were also not considered disabling.  Service treatment records further reveal that later in October 1999, the Veteran underwent a punch biopsy of the lipoma on his right upper back.      

In his October 2008 NOD, the Veteran reported that since his in-service diagnoses of possible muscle tear in the back and nerve compression in the spine, he continued to have back problems on a regular basis.  He also stated that, although the lipoma on his upper back was removed during service, the lipoma on his lower abdomen that was also present during service was never removed.  He indicated that since service, he had continued to experience pain, discomfort, and sensitivity to touch with regards to the lipoma on his lower abdomen. 

Although there are currently no post-service medical diagnoses of any back disability or any disability noted to be residual to any lipoma, the Veteran is essentially asserting that he has had persistent symptoms of a back disability and residuals of one or more lipomas since service, which he is competent to assert.  See, e.g.,  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions as to continuity of symptomatolgy suggests a possible link between his current complaints regarding the thoracic spine and service, as well as between his current complaints regarding his lower abdomen and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

However, the record includes no actual opinion clarifying the diagnosis of any thoracic back disability or disability residual to lipoma(s), and addressing the medical relationship, if any, between each current disability and service.  As such, the Board finds that VA medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving each claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet App. at 83..  

Hence, the RO should arrange for the Veteran to undergo VA orthopedic and skin examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for service connection for a thoracic spine disability and/or for residuals of lipomas of the right lower abdomen and right upper back (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for a thoracic back disability and/or for residuals of lipomas of the right lower abdomen and the right upper back that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and skin examinations, by appropriate physicians, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.
  
Orthopedic examination - The examiner should clearly identify all current disability(ies) affecting the thoracic spine.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In providing the request opinion, the examiner should consider and discuss all pertinent in- and post-service medical evidence, to include a May 1999 treatment record showing mild back strain and rule out nerve compression/fracture, a June 1999 treatment record showing probable muscle tear, a June 1999 report indicating the attendance of back school, and the October 1999 report of separation examination; as well as lay evidence, in particular, the Veteran's assertions as to continuity of symptomatology regarding his thoracic spine since service.

Skin examination - The examiner should clearly identify all current disability(ies) affecting the right lower abdomen and/or the  right upper back.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-in particular, as a residual of any in-service lipoma, as alleged.

In providing the requested opinion, the examiner should consider and discuss all pertinent in- and post-service medical evidence, to include the report of the October 1999 separation examination noting lipomas of the right upper back and lower abdomen, and a later October 1999 treatment report noting a punch biopsy of the lipoma on the right upper back; as well as the Veteran's assertions of continuity of symptoms, particularly with respect to the lower abdomen.

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for a thoracic back disability and for residuals of lipomas of the right lower abdomen and right upper back in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


